Name: Council Directive 93/19/EEC of 19 April 1993 amending Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community, and Directive 91/683/EEC
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1993-04-22

 Avis juridique important|31993L0019Council Directive 93/19/EEC of 19 April 1993 amending Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community, and Directive 91/683/EEC Official Journal L 096 , 22/04/1993 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 49 P. 0115 Swedish special edition: Chapter 3 Volume 49 P. 0115 COUNCIL DIRECTIVE 93/19/EEC of 19 April 1993 amending Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community, and Directive 91/683/EECTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (4), established, in particular by the amendments made to it by Directive 91/683/EEC (5), the plant health regime applicable in the Community as an area without internal frontiers; Whereas some of its provisions should have been brought into force on 1 January 1993; whereas, according to Article 3 of Directive 91/683/EEC, other provisions should be brought into force six months after the revision of Annexes I to V; Whereas it is essential to provide for appropriate legal security and to ensure that all the provisions are implemented at the earliest possible date, without prejudice to the coming into force of those ensuring on area without internal frontiers, within the meaning of Article 8a of the Treaty; Whereas a single date of implementation should be fixed, HAS ADOPTED THIS DIRECTIVE: Article 1 The dates referred to in Articles 1 (5), 3 (4), 4 (2) (a) and (4), 5 (2) and (4), 6 (4), (5) and (9), 10 (1), (2) (a), (2) (b) and (5) and 12 (6), (7) and (8) of Directive 77/93/EEC are hereby replaced by 1 June 1993. Article 2 The first sentence of Article 3 (1) of Directive 91/683/EEC shall be replaced by the following: 'Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 June 1993.' Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 June 1993. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 19 April 1993. For the Council The President M. JELVED (1) OJ No C 15, 21. 1. 1993, p. 3. (2) Opinion delivered on 12 March 1993 (not yet published in the Official Journal). (3) Opinion delivered on 24 February 1993 (not yet published in the Official Journal). (4) OJ No L 26, 31. 1. 1977, p. 20. Directive as last amended by Directive 92/103/EEC (OJ No L 363, 11. 12. 1992, p. 1). (5) OJ No L 376, 31. 12. 1991, p. 26.